IN THE UNITED sTATEs DIsTRIcT CoURT § §%ME,@
FoR THE DIsTRicT oF MoNrANA ' m
BILLINGS DlvlsloN in - a 1“

t Cour\
U $ D\str\c a
C\%i<s;tr'\c\ 01 N\oman
B'i\\‘\ngs

ANTHONY SCOTT,
CV 18-89-BLG-DLC-JCL
Plaintiff,

vs. ORDER

BILLINGS POLICE DEPARTMENT;
STEVE HALLAM; SETH FOSTER;
DAVID FIREBAUGH; KRAMER;
and NICK LAM,

 

Defendants.

 

United States Magistrate Judge Jeremiah C. Lynch entered his Findings and
Recommendations (Doc. 98) on December 17, 2018. Judge Lynch recommended
granting Defendant Billings Police Departrnent’s Motion to Dismiss as Well as the
Individual Defendants’ Motion for Summary Judgrnent. (Id. at 13.) Plaintiff did
not object to the Findings and Recommendations and so has Waived the right to de
novo review thereof. 28 U.S.C. § 636(b)(1)(C). Absent objection, this Court
reviews findings and recommendations for clear error. United States v. Reyna-
Tapz`a, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); Thomas v. Arn, 474 U.S.
140, 149 (1985). Clear error exists if the Court is left With a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

_1_

422, 427 (9th Cir. 2000) (citations omitted). Reviewing for clear error and finding
none,

IT IS ORDERED that Judge Lynch’s Amended Recommendation (Doc. 98)
is ADOPTED IN FULL:

1. Defendant Billings Police Department’s l\/[otion to Dismiss (Doc. 59) is
GRANTED.

2. The Individual Defendants’ Cross-Motion for Summary Judgment (Doc.
81) is GRANTED as to Plaintiff’s federal claims and DENIED as to Plaintiff`s
state law claims.

3. Plaintiff’s Motion for Summary Judgment (Doc. 62), Motion to Amend
(Doc. 64), and Motion to Correct (Doc. 90) are DENIED.

4. The Court DECLINES supplemental jurisdiction and Plaintit`i”s state-law
claims are DISMISSED WITHOUT PREJUDICE.

5. All claims being resolved, the Clerk of Court is directed to enter
judgment by separate document

DATED this § alday ofJanual-y, 2019.

 
   

   

t

Dana L. Christensen, Chief Judge
United States District Court

